DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 20, 23, 24, 26, 27, 29, 31, 32, and 77 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding independent claim 20, the prior art alone on in combination fails to disclose or make obvious a medical instrument comprising a handle, a deployment trigger, a shaft extending from the handle, an end effector disposed on the shaft, an elastic member within the handle wherein a second end of the elastic member is affixed to the handle. Furthermore the instrument comprises wherein when the a deployment cable extends from the first end of the elastic member to the first jaw of the end effector, and wherein when the deployment trigger is in a pre-deployment configuration (not actuated), the elastic member is in an extended configuration, and wherein when the deployment trigger is in a deployed configuration (actuated) the elastic member retracts, causing the deployment cable to retract proximally and an occlusion clip is released.
The closest prior art, O’Keefe (US 20170105746 A1) (previously cited), discloses a medical instrument comprising a handle (handle 10) (paragraph [0160]), a deployment trigger (trigger assembly 300) being movable between a pre-deployment configuration (not pulled back – paragraph [0220]) and a deployment configuration (pulled back – paragraph [0220]) a shaft (shaft 15) mounted to and extending distally from the handle (handle 10) (paragraph [0170] and Fig. 1) and an end effector (end effector 30) disposed distally on the shaft (shaft 15) (paragraph [0170]), comprising a first jaw (jaw 216) configured to releasably receive an occlusion clip (Examiner’s note: the device of O’Keefe can be configured to grasp a hemostasis, occlusion, clip; thus the jaws would be configured to receive said clip – paragraph [0010]), the deployment trigger (trigger assembly 300) being operatively coupled to the first jaw (jaw 216) by a deployment cable (pull wire 230) (paragraph [0269]). Furthermore, O’Keefe discloses wherein moving the deployment trigger (trigger assembly 300) from the pre-deployment configuration (not pulled) to the deployment configuration (pulled back) retracts the deployment cable (pull wire 230) proximally (“when trigger 415 is actuated … pull wire 230 [is moved] proximally” – paragraph [0220], releasing the occlusion clip (Examiner’s note: the device of O’Keefe can be configured to grasp a hemostasis, occlusion, clip; thus the jaws would be configured to release said clip when opened – paragraph [0010]) from the first jaw. However, the instrument of O’Keefe fails to disclose or make obvious an elastic member with a first end coupled to the deployment cable and a second end affixed to the handle; and wherein the elastic member is in an extended configuration when the trigger is in the pre-deployment configuration and retracts the deployment cable when the trigger is moved to the deployed configuration. It would not have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the medical instrument to incorporate the elastic member within the handle coupled to the deployment cable because there is no teaching or motivation to do so. Additionally, adding an elastic member could render the instrument inoperable for its intended use because adding an elastic member to the system brings in a higher needed torque for actuation than what might be needed, which could do a level of damage to the tissue that was unintended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771